      Case 4:19-cv-00138-RH-MAF Document 57 Filed 03/19/20 Page 1 of 6




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION



CHARNESIA ALEXANDER,

      Plaintiff,

v.                                           Case No. 4:19cv138-MW/CAS

UNITED STATES OF AMERICA
and
PAUL ROLSTON,

      Defendants.

_________________________________/


                    MOTION FOR PROTECTIVE ORDER

      Plaintiff Charnesia Alexander respectfully moves for protective order under

Rule 26(c)(1)(a) to prevent the re-deposition of witness Michelle Morton who was

recently deposed in a similar case in which she is the plaintiff, Case

4:18-cv-00177-RH-CAS, Morton v. Rolston and USA. Plaintiff alternatively moves

that the Court rescind its order granting permission to depose Michelle Morton.

      Defendant USA moved to depose Michelle Morton and Shonolyn Blevins in

this case, ECF No. 55, duly reciting that Plaintiff opposed the deposition of Ms.

Morton. However, before Plaintiff could file a response in opposition to the motion,

                                         1
      Case 4:19-cv-00138-RH-MAF Document 57 Filed 03/19/20 Page 2 of 6




the Court granted the motion the same day. ECF No. 56.

      While Ms. Morton was an inmate at FCI - Tallahassee, she suffered sexual

abuse in the course of medical examinations at the hands of Defendant Rolston. She

served out her sentence and sued Rolston and USA. She was the first of a series of

women filing these suits. The instant case is the second. The third will be filed in the

next few days; the fourth in April. Several others are in the administrative-exhaustion

pipeline.

      Upon her release, Ms. Morton moved to Bradford County, Florida. There she

was convicted of violation of probation and held in the county jail, awaiting re-

sentencing to another stint in federal prison in an as-yet unknown facility. During

that time in Bradford County jail, lawyers for USA, for Rolston, and for Ms. Morton

traveled to Starke and deposed Ms. Morton. During an imprisonment in the FCI at

Aliceville, Alabama, Ms. Morton and Ms. Alexander had discussed with each other

their common experiences of sexual abuse in medical exams by Mr. Rolston in FCI -

Tallahassee. There was not a lot to tell. When the parties deposed Ms. Morton on

January 10, 2020, she recounted all she knew in Pages 152-153 of her deposition,

which is attached hereto as the only exhibit.

      Steve Carter, Rolston’s lawyer in this case, served as the principal questioner

of Ms. Morton. Assistant U.S. Attorney Peter Fisher also questioned Ms. Morton on

                                           2
      Case 4:19-cv-00138-RH-MAF Document 57 Filed 03/19/20 Page 3 of 6




behalf of the USA. Though Mr. Fisher is not of record in the instant case, his co-

counsel, Marie Moyle and Catherine Drey, are of record in both cases. The cases

have, for practical purposes been treated as related and overlapping by all the lawyers

concerned. There was nothing left out of the first deposition that could afford a

fruitful avenue for a second deposition just a few weeks after the first.           In

consultations on ECF No. 55 and on this motion, no reason has been offered other

than a passing email observation by Ms. Moyle she has not deposed Ms. Morton yet.

But her co-counsel did – a seasoned and experienced lawyer. Thus even though this

is not technically a redeposition in the same case, functionally it is just that.

      It is time to draw the line. There are a lot of women bringing cases over the

Rolston cycle of sexual abuse. Most are similar-fact (or “me-too”) witnesses in the

cases of all the others. Each one could be subjected to as many as eight to ten

depositions – that is to the same deposition eight to ten times -- if USA chooses to

depose each one in every case in which she is disclosed as Rule 26 “person with

knowledge.”

      The two plaintiff’s counsel in this case have practiced in this Court for three

decades each and have handled FCI Tallahassee sexual abuse cases since the 1990s.

It has been our seasoned judgment that over past couple of months USA has pursued

a strategy of taking such an unnecessary volume of depositions, many requiring air

                                           3
      Case 4:19-cv-00138-RH-MAF Document 57 Filed 03/19/20 Page 4 of 6




travel, as to be a burden on us just for the sake of gaining a strategic advantage

through placing time and expense demands on solo practitioners that will impair

effective prosecution of the claims. The U.S. Attorney frequently complains of

inadequate personnel, but has significantly overstaffed the two cases in this cycle in

an apparent effort to run the opposition ragged. The re-deposition of Michelle Morton

is but the most glaring example.

      A plaintiff’s deposition is the most stressful and perilous day of her entire case.

She is center stage and the slightest mis-step can result in summary judgment or be

twisted into a half-hour satellite interrogation. The stakes are high. Preparation for

a prisoner is very difficult. Phone calls are monitored. Electronics are not allowed in

visitation is difficult. Whatever is gained by the defendants in the similar-fact witness

deposition can be used in the Plaintiff’s own case. The proposed deposition is

functionally a second deposition in her case.

      These prison depositions were a burden even when necessary and even before

the current limitations imposed by the Coronavirus. The security requirements

deprive counsel of all electronic resources. The summoning of the inmate to the

deposition creates a sensation among the other prisoners and brings disruption and

injury to the inmate’s already troubled daily routine. The officers are thrown into

unfamiliar assignments and reminded that the deposed inmate is suing one of their

                                           4
      Case 4:19-cv-00138-RH-MAF Document 57 Filed 03/19/20 Page 5 of 6




own and their employer. It seriously damages a prison inmate to be deposed. It may

be a lark for a government attorney but it is no small matter for all others concerned.

      It may well be necessary to take these matters one by one as they arise, but

undersigned counsel think it is important to provide the court some context in the

course of seeking relief in the form of a protective order prohibiting this one

redeposition.

      WHEREFORE Plaintiff respectfully moves that the court withdraw its order

(ECF No. 56) allowing the deposition of Michelle Morton, or, alternatively that the

Court grant a protective order barring that deposition.

                           MEMORANDUM OF LAW

      Fed.R.Civ.P. 26(c)(1)(a) provides that a court “may make any order which

justice requires to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense,” with respect to a deposition, and specifies

that the relief may include “that the disclosure or discovery not be had.”

            CERTIFICATE PURSUANT TO LOCAL RULE 7.1(B)

      I HEREBY CERTIFY that I consulted with counsel for USA Marie Moyle and

counsel for Paul Rolston, Steve Carter, and that both oppose this motion.

                                              Respectfully submitted,

                                              /s/ Richard E. Johnson

                                          5
      Case 4:19-cv-00138-RH-MAF Document 57 Filed 03/19/20 Page 6 of 6




                                               Richard E. Johnson
                                               Florida Bar No. 858323
                                               richard@nettally.com
                                               Law Office of Richard E. Johnson
                                               314 West Jefferson Street
                                               Tallahassee, Florida 32301
                                               850/ 425-1997
                                               850/561-0836 facsimile


                                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished to all recipients in the case file of the court’s CM/ECF system this 19th day

of March, 2020.

                                                     /s/ Richard E. Johnson
                                                     Richard E. Johnson


                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local rule 7.1(F), I hereby certify that this brief was prepared using

proportionately spaced Times New Roman 14 point font and contains 1033 words

in the pertinent sections.

                                                     /s/ Richard E. Johnson
                                                     Richard E. Johnson




                                          6
